Case: 14-10378      Document: 00512878929         Page: 1    Date Filed: 12/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10378
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 22, 2014
EDDIE RAMOS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden - FCI Fort Worth,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-168


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Eddie Ramos, federal prisoner # 99563-280,
appeals the denial of his 28 U.S.C. § 2241 petition, in which he challenges the
denial of early release after his successful completion of the Bureau of Prison’s
(BOP’s) Residential Drug Abuse Program. Ramos contends that he was denied
early release on the basis of a 26-year-old aggravated assault conviction and
argues that the BOP’s regulation that categorically excludes inmates from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10378    Document: 00512878929     Page: 2   Date Filed: 12/22/2014


                                 No. 14-10378

eligibility for early release based on any prior enumerated conviction,
regardless of age, violates the Administrative Procedure Act (APA).
      We review the district court’s factual findings for clear error and issues
of law de novo. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). Every
federal prisoner with a substance abuse problem has the opportunity to
participate in substance abuse treatment, and the BOP, subject to the
availability of appropriations, must provide residential substance abuse
treatment for eligible prisoners. 18 U.S.C. § 3621(e)(1). Prisoners convicted of
nonviolent offenses who successfully complete a treatment program are eligible
for a reduction in sentence for a term not to exceed one year. § 3621(e)(2)(B).
      Under 28 C.F.R. § 550.55(b)(4)(iv) (2009), however, prisoners who have
a prior conviction for aggravated assault are deemed ineligible for § 3621(e)
early release. Ramos insists that a stale conviction cannot be used as a basis
for declaring him ineligible for early release. In Handley v. Chapman, 587 F.3d
273, 282 (5th Cir. 2009), however, we upheld § 550.55(b) and determined that
the BOP’s rationale for categorical exclusion did not violate the APA. We
therefore affirm the district court’s judgment, albeit on alternative grounds.
See Hanchey v. Energas Co., 925 F.2d 96, 97 (5th Cir. 1990).
      AFFIRMED.




                                       2